United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamacia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1010
Issued: September 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2012 appellant filed a timely appeal from a February 1, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right shoulder injury in the performance of duty on November 13, 2011.
FACTUAL HISTORY
On December 6, 2011 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on November 13, 2011 she sustained an injury when she was
lifting a heavy bag and felt right shoulder pain. She stopped work on November 14, 2011 and
1

5 U.S.C. § 8101 et seq.

notified her supervisor on December 6, 2011. Appellant’s supervisor checked the box marked
“yes” when asked if her knowledge of the facts about this injury agreed with appellant’s
statements.
In medical notes dated November 15 to December 5, 2011, Dr. Isaiah Pinckney, a
treating physician, reported that appellant was incapacitated from November 14, 2011 to
January 1, 2012 due to a rotator cuff syndrome. He advised that she could resume work on
January 2, 2012.
By letter dated December 28, 2011, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and was asked to respond to the questions provided in the letter within 30 days.
In medical reports dated November 15 to December 19, 2011, Dr. Pinckney reported that
on November 13, 2011 appellant was lifting a bag of mail in excess of 50 pounds when she felt a
sharp pain on the right side of her neck towards her right wrist. He noted a history of arthritis of
the right shoulder and diagnosed cervicalgia and sprain of the rotator cuff. Dr. Pinckney
requested a magnetic resonance imaging (MRI) scan of the right shoulder and advised that
appellant could return to work on January 2, 2012 without limitations.
In a November 16, 2011 diagnostic report, Dr. Mark Shapiro, a Board-certified diagnostic
radiologist, reported that x-rays of appellant’s right shoulder demonstrated degenerative changes
of the acromioclavicular joint and greater tuberosity.
By decision dated February 1, 2012, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4

2

The Board notes that appellant submitted additional evidence after OWCP rendered its February 1, 2012
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that she sustained an injury in the performance of duty she
must submit sufficient evidence to establish that she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. She must also establish that
such event, incident or exposure caused an injury.6 Once an employee establishes that she
sustained an injury in the performance of duty, she has the burden of proof to establish that any
subsequent medical condition or disability for work, for which she claims compensation is
causally related to the accepted injury.7
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.8
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.9 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.10
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Supra note 4.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

10

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Board finds that appellant failed to establish that she sustained a right shoulder
rotator cuff sprain or cervicalgia in the performance of duty on November 13, 2011.
Appellant must establish all of the elements of her claim in order to prevail. She must
prove her employment, the time, place and manner of injury, a resulting personal injury and that
her injury arose in the performance of duty. In its February 1, 2012 decision, OWCP found that
appellant did not establish that the incident occurred at the time, place and in the manner alleged.
The Board finds, however, that the evidence of record is sufficient to establish that the
November 13, 2011 incident occurred, as alleged.
Appellant alleged that she sustained an injury at work on November 13, 2011 when she
was lifting a heavy bag and felt pain in her right shoulder. The medical reports from
Dr. Pinckney are consistent in noting that appellant experienced a sharp pain on the right side of
her neck towards her right wrist when she was lifting a bag of mail in excess of 50 pounds.
Further, appellant stopped work the following day and sought medical treatment on
November 15, 2011. Her supervisor agreed with the facts alleged by appellant and the
employing establishment did not controvert the claim. The Board finds that, given the above
referenced evidence, appellant has alleged with specificity that the incident occurred at the time,
place and in the manner alleged.11
The Board also finds that the medical evidence of record establishes diagnoses of rotator
cuff sprain and cervicalgia. In medical reports dated November 15 to December 19, 2011,
Dr. Pinckney reported appellant’s history of injury and symptoms, and thereafter diagnosed
cervicalgia and sprain of the rotator cuff.
Given that appellant has established diagnosed conditions, the question becomes whether
the November 13, 2011 incident caused these right shoulder conditions. To establish causal
relationship, appellant must submit rationalized medical evidence to establish that her diagnosed
conditions were causally related to the accepted November 13, 2011 employment incident.
Dr. Pinckney’s reports are not rationalized as to the issue of causal relation. In his
reports, he reiterated appellant’s history that she was lifting a bag of mail in excess of 50 pounds
on November 13, 2011 when she experienced a sharp pain on the right side of her neck towards
her right wrist. Dr. Pinckney failed to provide a medical explanation, with rationale, as to how
the incident accepted in this case caused or contributed to appellant’s right shoulder injury. He
did not describe how physiologically the accepted incident would have caused the diagnosed
conditions. The Board also notes that Dr. Pinckney did not fully address appellant’s medical
history or discuss her preexisting right shoulder conditions other than noting that she suffered
from arthritis of the right shoulder. Dr. Pinckney did not mention or comment on appellant’s
right shoulder degenerative changes of the acromioclavicular (AC) joint and greater tuberosity as
shown by x-ray and how these conditions affected her diagnosis.

11

See Willie J. Clements, 43 ECAB 244 (1991).

4

Dr. Pinckney merely recounted the incident as described by appellant, but he did not offer
a rationalized opinion on the issue of causal relationship.12 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record and provide
medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.13 Dr. Pinckney’s reports do not meet that standard
and are insufficient to meet appellant’s burden of proof.
The remaining medical evidence of record is also insufficient to establish causal
relationship as Dr. Shapiro’s November 16, 2011 diagnostic report only provided a diagnosis of
degenerative changes of the AC joint and greater tuberosity and failed to provide any opinion on
the cause of appellant’s injury.14
In the instant case, the record is without rationalized medical evidence establishing a
causal relationship between the November 13, 2011 employment incident and appellant’s right
rotator cuff sprain. Thus, appellant has failed to establish her burden of proof.
Evidence submitted by appellant after the final decision cannot be considered by the
Board. As previously noted, the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.15 Appellant may submit additional evidence,
together with a written request for reconsideration, to OWCP within one year of the Board’s
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
rotator cuff sprain is causally related to the accepted November 13, 2011 employment incident.

12

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
13

See Lee R. Haywood, 48 ECAB 145 (1996).

14

Supra note 9.

15

20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: September 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

